Exhibit 10.33



FIRST AMENDMENT
TO EMPLOYMENT AGREEMENT


THIS FIRST AMENDMENT effective as of the 6th day of February, 2015 (this “First
Amendment”) TO THE EMPLOYMENT AGREEMENT (the “Employment Agreement”) by and
between ROYAL CARIBBEAN CRUISES LTD., a Liberian corporation, with offices at
1050 Caribbean Way, Miami, Florida 33132 (the “Company ”), and ________________
(“Executive”).


RECITALS


WHEREAS, the parties previously executed the Employment Agreement governing the
terms and conditions of Executive’s employment with the Company;


WHEREAS, because of the Company’s operation of an up-market cruise brand with
smaller ships and the growing global competitive nature of smaller lines within
the cruise industry and the entry of new participants in the cruise market, the
parties now desire to amend the Non-Competition provisions of the Employment
Agreement to adequately protect the interests of the Company, its officers,
directors, shareholders and other employees of the Company.


NOW, THEREFORE, as a material inducement to the Company continuing to pay and
make available to Executive the compensation and benefits referred to in the
Employment Agreement, and specifically in consideration of the Executive’s
receipt of the February 2015 equity grant, the parties agree as follows:


1.
NON-COMPETITION.    Section 11 (a) and (b) of the Employment Agreement shall be
each be amended to state as follows:



(a)
while employed under this Agreement (i) work for (in any capacity, including
without limitation as a director, officer or employee) any other entity engaged
in cruises, with a minimum fleet size of 1,000 berths (including ships under
construction or publicly announced to be built), or cruise related businesses of
any such entity or (ii) recruit, or otherwise influence or attempt to induce
employees of Company to leave the employment of Company; and



(b)
for the two (2) year period immediately following the termination of Executive's
employment pursuant to this Agreement (the "Non-competition Period"), for any
reason, serve as or be a consultant to or employee, officer, agent, director or
owner of another entity engaged in cruises, with a minimum fleet size of 1,000
berths (including ships under construction or publicly announced to be built),
or cruise related businesses of any such entity. Executive further agrees that
during the Non-competition Period, he or she shall not: (i) employ or seek to
employ any person who is then employed or retained by Company or its affiliates
(or who was so employed or retained at any time within the six (6) month period
prior to the last day of Executive’s employment with Company); or (ii) solicit,
induce, or influence any proprietor, partner, stockholder, lender, director,
officer, employee, joint venturer, investor, consultant, agent, lessor,
supplier, customer or any other person or entity which has a business
relationship with Company or its affiliates at any time during the
Non-competition Period, to discontinue or reduce or modify the extent of such
relationship with Company or any of its subsidiaries.













--------------------------------------------------------------------------------

Exhibit 10.33

2.
MISCELLANEOUS.



a.
Except as amended by this First Amendment, the Employment Agreement shall remain
in full force and effect in accordance with its stated terms.



b.
This First Amendment shall be subject to and governed by the laws of the State
of Florida, without regard to the conflicts of laws principles thereof.



c.
This First Amendment may be executed in any number of counterparts, each of
which shall constitute and original and all of which together shall constitute
one and the same instrument.



IN WITNESS WHEREOF, the parties have executed and delivered this First Amendment
as of the date set forth above.




Royal Caribbean Cruises Ltd.,
a Liberian corporation




By: ____________________________________
Name: Bradley H. Stein        
Title: Senior Vice President, General Counsel & Secretary








_____________________


Signature: ______________________________________
    






